DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 and 03/22/2021 have been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: “trough” should be –through–. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 4,319,621), in view of Kagaya (US 2021/0031570 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, a pneumatic tire to include a pair of bead portions 1 with a bead ring 2 – (construed as a bead core) embedded therein; a carcass 3 extending between the pair of bead portions; and a stiffener 11 – (construed as a bead apex rubber) disposed in each of the bead portions and extending radially outwardly from the bead core therein; and a metal chipper 4 containing the reinforcing element β composed of helically formed metal filaments – (construed as a bead reinforcing cord layer disposed in each of the bead portions and composed of a ply of cords); wherein the carcass 3 includes a first carcass ply extending between the bead portions and turned up around the bead core in each of the bead portions from the axially inside to the axially outside so as to have a pair of turned-up portions 3’ and a main portion therebetween.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Axially outer second part and edge)][AltContent: textbox (Axially inner first part)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The metal chipper 4/bead reinforcing cord layer includes an axially inner first part disposed on the axially outside of the main portion of the first carcass ply 4; and an axially outer second part disposed on the axially inside of the turned-up portion 3’ of the first carcass ply and extending from the axially inner first part through a radially inner side of the bead core; and the axially outer second part has a radially outer edge which is radially outwardly spaced apart from the radially outer edge of the turned-up portion. And the metal chipper 4/bead reinforcing cord layer is further configured such that the axially outer second part has a height of 35 mm. And taking the carcass turnup portion 3’ as a height of 20 mm, then the difference between the axially outer second part and carcass turnup portion is 15 mm, see Col 11 lines 35-42. This meets the claimed: axially outer second part has a radially outer edge which is radially outwardly spaced apart from the radially outer edge of the turned-up portion by at least 5 mm in a radial direction of the tire.
Motomura does not explicitly disclose the bead apex rubber has a radially outer edge at a radial height of from 15% to 25% of a tire section height, each height measured radially outwardly from the bead base line.
Kagaya discloses a tire suitable for improved braking performance and reduced rolling resistance, see [0001]. The tire is configured to have such that by reducing the height of the bead filler, a vertical spring constant of the tire is reduced, and the sidewall portion is more likely to be deflected. With this, energy loss in the tread portion is relatively reduced, and thus rolling resistance can be reduced, see [0006]. And further where a height BFH of the bead filler 6 disposed on the outer circumference of the bead core 5 of the bead portion 3 is set to be in a range equal or less than 30% of a tire cross - sectional height SH, see [0022].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Motomura in the claimed as taught by Kagaya to provide the tire with aforementioned advantages. Moreover, as the claimed ranges, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, modified Motomura further discloses the bead reinforcing cord layer has a contact section where the axially inner first part and the axially outer second part are in contact with each other, see depiction above.
Regarding claims 3-4, modified Motomura further discloses the radially outer edge of the axially inner first part is radially outwardly spaced apart from the radial outer edge of the axially outer second part by l = 40 mm - (l – h1 = 35 mm), which gives 5 mm in the radial direction of the tire, see Col 11 lines 35-42; which meets the claimed by at least 5 mm in the radial direction of the tire. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 4,319,621), in view of Kagaya (US 2021/0031570 A1) as applied to claims 1-3 above, and further in view of Matsuura (JP 2018-140710 A).
Regarding claims 5-7, modified Motomura does not explicitly disclose the radially outer edge of the bead reinforcing cord layer is positioned at a radial height of from 45% to 60% of the tire section height, each height measured radially outwardly from the bead base line. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Motomura in the claimed manner since: Matsuura discloses a tire configured to have a ratio of the height HU of the inner portion 148 – (construed as a radially outer edge of a bead reinforcing cord layer) to the sectional height H is preferably 35% or more. In this tire, the inner portion 148 contributes to lateral rigidity. The inner portion 148 having the excessive height HU influences the flexibility in the rotational direction. From the viewpoint that this suppleness is appropriately maintained, this ratio is preferably 70% or less, see page 35 paragraph 5. Thus, the prior art ratio of 35% - 70% meets the claimed 45% - 60%. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claims 8-11, modified Motomura does not explicitly disclose the radially outer edge of the turned-up portion is positioned at a radial height of from 30% to 45% of the tire section height, each height measured radially outwardly from the bead base line. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Motomura in the claimed manner since: Matsuura discloses a tire configured to have a ratio of the height H1 of the first folded-back portion 138b – (construed as the radially outer edge of the turned-up portion) to the cross-sectional height H is preferably 5% or more, more preferably 35% or less. By setting the ratio to 5% or more, the first folded-back portion 138 b is prevented from being pulled out by the action of the tension. By setting this ratio to 35% or less, the effect of the first folded-back portion 138 b on the flexibility of the rotation direction of the tire 102 is effectively suppressed. Thus, the ratio of 5% - 35% meets the claimed ratio of 30% to 45%. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 4,319,621), in view of Kagaya (US 2021/0031570 A1), as applied to claim 1 above, and alternatively further in view of Munezawa et al. (US 2017/0072750 A1).
Regarding claims 12-14, modified Motomura discloses each of the bead portions is provided, axially outside the turned-up portion, with a sidewall portion – (construed as an axially outer rubber layer); the sidewall /axially outer rubber layer has a radially outer edge that is positioned radially outside the radially outer edge of the bead reinforcing cord layer 4.

[AltContent: arrow][AltContent: textbox (Sidewall)]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

And the radially outer edge of the axially outer rubber layer is radially outwardly spaced apart from the radial outer edge of the bead reinforcing cord layer by at least 5 mm in the radial direction of the tire since the sidewall extends up to the crown portion of the tread.
In any event, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of modified Motomura in the claimed manner since: Munezawa discloses a tire configured to have a reinforcing layer 124. The reinforcing layer – (construed as an axially outer rubber layer) is disposed axially outside of a carcass turnup portion 144, and has a ratio of height Hra to the cross-sectional height Ha of the tire greater than or equal to 0.4 – (corresponds to 40%). Such a configuration contributes to in-plane torsional stiffness, as well as enhancement of steering stability of the tire, see Fig. 3, [0131], [0133], [0143]. 
And as previously discussed, modified Motomura’s radially outer edge of the bead reinforcing cord layer is positioned at a radial height of from 35% to 70% of the tire section height. Thus, for reinforcing/ axially outer rubber layers having a height of greater than 75% of the tire section height the claimed greater than 5 mm limitation is satisfied. And one would form the such an outer rubber layer to enhance the steering stability of the tire. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 4,319,621), in view of Kagaya (US 2021/0031570 A1) and alternatively further in view of Munezawa et al. (US 2017/0072750 A1), as applied to claim 14 above, in view of Hamada et al. (US 2020/0001665 A1).
Regarding claims 15-16, modified Motomura does not explicitly disclose the claimed complex elastic modulus values. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Hamada discloses the use of a rubber reinforcing layer 76 – (construed as an outer rubber layer) and apex 50 – (corresponds to a bead apex rubber). The rubber reinforcing layer contributes to improvement of in-plane torsional stiffness, sufficient stiffness is ensured in the tire. In the tire, good steering stability is obtained. From this standpoint, the complex elastic modulus E*r of the rubber reinforcing layer is more preferably higher than the complex elastic modulus E*a of the apex 50. Specifically, the ratio (E*r / E*a) of the complex elastic modulus E*r of the rubber reinforcing layer to the complex elastic modulus E*a of the apex is preferably not less than 1.0 and more preferably not less than 1.5 – (corresponds to 150%). From the standpoint of durability, the ratio (E*r / E*a) is preferably not greater than 1.8 – (corresponds to 180%). Thus, the prior art ratio of 150% - 180% meets the claimed 125% - 175%. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 17, modified Motomura discloses the reinforcing layer – (construed as an axially outer rubber layer) has a ratio of height Hra to the cross-sectional height Ha of the tire greater than or equal to 0.4 – (40%), see Munezawa Fig. 3, [0131], [0133], [0143]. This overlaps the claimed 55% - 70%. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 4,319,621), in view of Kagaya (US 2021/0031570 A1) and alternatively further in view of Munezawa et al. (US 2017/0072750 A1), in view of Hamada et al. (US 2020/0001665 A1), as applied to claim 17 above, and further in view of Nakano (JP 2014-125144 A).
Regarding claim 18, modified Motomura does not explicitly disclose the claimed second carcass orientation. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Nakano discloses the use of a carcass ply 36 – (construed as a second carcass ply) disposed outside a carcass ply 34 – (construed as a first carcass ply) and extending between the bead portions, see Fig. 1. And further where such a configuration suppresses local deformation of the bead heel by improving the rigidity around the bead heel.
 Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Motomura et al. (US 4,319,621), in view of Kagaya (US 2021/0031570 A1) and alternatively further in view of Munezawa et al. (US 2017/0072750 A1), in view of Hamada et al. (US 2020/0001665 A1), as applied to claim 17 above, and further in view of Ikeda (EP 1849626 A1).
Regarding claims 19-20, modified Motomura does not explicitly disclose the claimed second carcass orientation. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since: Ikeda discloses the use of a carcass ply 32 – (construed as a second carcass ply) disposed inside a carcass ply 34 – (construed as a first carcass ply) and extending between the bead portions 8 and turned up around the bead core 28 in each bead portion from the axially inside to the axially outside so as to have a pair of turned-up portions 36 and a main portion therebetween 32, see Fig. 2. And as Ikeda discloses the object of its inventive tire construction is to provide a pneumatic tire which is excellent in both traction performance and side grip performance, see [0006]; one would readily adopt such a carcass scheme to improve the tire of modified Motomura.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749